Case 2:21-cv-00454-DAK-CMR Document 26 Filed 09/01/21 PageID.417 Page 1 of 3




 Mark Miller (#9563)                                 Mike Keyes (admitted pro hac vice)
 Brett Foster (#6089)                                DORSEY & WHITNEY LLP
 Tamara L. Kapaloski (#13471)                        701 Fifth Avenue, Suite 6100
 DORSEY & WHITNEY LLP                                Seattle, WA 98104-7043
 111 S. Main Street, Suite 2100                      Telephone: (206) 903-8800
 Salt Lake City, UT 84111                            Facsimile: (206) 903-8820
 Telephone: (801) 933-7360                           keyes.mike@dorsey.com
 Facsimile: (801) 933-7373
 miller.mark@dorsey.com
 foster.brett@dorsey.com
 kapaloski.tammy@dorsey.com

Attorneys for Plaintiff Instructure, Inc.


                            UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 INSTRUCTURE, INC., a Delaware                         PLAINTIFF INSTRUCTURE INC.’S
 corporation,                                          REPLY IN SUPPORT OF MOTION
                                                       FOR PRELIMINARY INJUNCTION
         Plaintiff,

 vs.
                                                       Civil No. 2:21-cv-00454-DAK-CMR
 CANVAS TECHNOLOGIES, INC., a
 Delaware corporation, ,                               Judge Dale A. Kimball

         Defendant.                                    Magistrate Judge Cecilia M. Romero



       Defendant was served with Plaintiff’s preliminary injunction motion on August 17, 2021.

See ECF 13. Defendant’s response was due on August 31, 2021, fourteen (14) days after service

of the motion. See DUCivR 7-1(b)(3)(B) (“All other motions, including motions filed pursuant to

Rule 65 of the Federal Rules of Civil Procedure. A memorandum opposing any motion that is not

filed pursuant to Fed. R. Civ. P. 12(b), 12(c), and 56 must be filed within 14 days after service of

the motion or within such time as allowed by the Court.”); ECF 15 (Order Re: Procedures for




                                                 1
Case 2:21-cv-00454-DAK-CMR Document 26 Filed 09/01/21 PageID.418 Page 2 of 3




Emergency Motion directs that “the deadlines in DUCivR 7-1 apply”). Defendant failed to file any

objection or other response by the deadline for responding. Therefore, Plaintiff respectfully

requests entry of the preliminary relief as set forth in the motion.


 DATED this 1st day of September, 2021.               Dorsey & Whitney LLP




                                                      By: /s/ Tamara L. Kapaloski
                                                      Mark Miller (#9563)
                                                      Brett Foster (#6089)
                                                      Mike Keyes (admitted pro hac vice)
                                                      Tamara L. Kapaloski (#13471)

                                                      Attorneys for Plaintiff Instructure, Inc.




                                                  2
Case 2:21-cv-00454-DAK-CMR Document 26 Filed 09/01/21 PageID.419 Page 3 of 3




                             CERTIFICATE OF SERVICE

      I hereby certify that on the 1st day of September, 2021, a true and correct copy of the

foregoing document was served on counsel of record via CM/ECF.



                                          /s/ Tamara L. Kapaloski




                                             1
